DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/161680 filed on July 12, 2022 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 10 and 15-20 are cancelled.  Claims 1-9 and 11-14 are pending, of which claims 1-9 and 11-14 are allowable.  

Allowable Subject Matter
Claims 1-9 and 11-14 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-13.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “performing windowed feature calculation on the target data set considering logarithmic constraints, extracting fault features contained therein, and obtaining a feature sequence data set; performing Hilbert visualization processing on each set of data in the feature sequence data set, and obtaining a Hilbert image data set; constructing a fault diagnosis and location model, dividing the Hilbert image data set into a training set and a verification set, training the fault diagnosis and location model using the training set, and verifying the trained fault diagnosis and location model using the verification set”, in Claims 1 and 9; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-9 and 11-14 are hereby allowed.

Relevant Prior Art
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Tsai et al. (U.S. Patent Application No. 2016/0011268), hereinafter “Tsai”.  Tsai is cited on PTO-892 filed 7/27/2022.
	Tsai: ¶ 23 teaches the detecting module performs an empirical mode decomposition (EMD) of a Hilbert-Huang transform (HHT) on the sensing current data to obtain intrinsic mode functions (IMFs).

Although conceptually similar to the claimed invention of the instant application, Tsai does not teach diagnosing power equipment to determine a fault based on a windowed feature and Hilbert visualization.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAI E BUTLER/
Primary Examiner, Art Unit 2114